The indictment charged appellant with theft from the person, and the money is thus described in the indictment: "$27 in money which passed current as money of the United States of America, of the value of $27." Motion in arrest of judgment was made because this was not a sufficient description of the money. The motion is not well taken. The description is sufficient. Butler v. State, 10 Texas Ct. Rep., 982.
The charge of the court is criticised because, among other things, it states, "The theft must be committed without the knowledge of the person from whom the property is taken, or so suddenly as not to allow time to make resistance before the property is carried away." This is in the general definition of the offense, and is a part of the statutory definition. The court then says: "Now, gentlemen of the jury, bearing in mind these definitions, and applying them to the evidence in this case." The indictment charges that the theft was committed without the knowledge of the person from whom the property was taken, and does not charge "or so suddenly as not to allow time to make resistance before the property is carried away." Applying the law to the facts, however, the court limited the jury "to privately taking the property without the knowledge, etc., of the alleged owner," and does not include the second clause, "or so suddenly," etc. We do not believe this is such error as authorizes a reversal, inasmuch as the jury were limited to the allegations of the indictment when the law was applied to the facts of the case by the charge.
The charge of the court on circumstantial evidence is also criticised. The charge is so clearly right along this line, that it is not necessary to discuss it. The transcript does not contain a statement of facts. There being no such error as requires a reversal, the judgment is affirmed.
Affirmed.